DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it lacks brevity.  The abstract should be within the range of 50 to 150 words in length, and should not exceed 15 lines in length.   Correction is required.  See MPEP § 608.01(b)I.C.
The specification is objected to because claim limitations “a decimal fraction decomposing means”, “a reconstructing means”, “a left shift means”, and “a power calculating means” in claims 1 and 4, and “a decimal fraction decomposing unit”, “a reconstructing unit”, “a left shift unit”, and “a power calculating unit” in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents.  See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function.  See rejection under 35 USC 112(b) below for further details as to the description requirement.  

Claim Objections
Claims 1-4 are objected to because of the following informalities.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that both do use the word “means”, and also this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “a decimal fraction decomposing means”, “a reconstructing means”, “a left shift means”, and “a power calculating means” in claims 1 and 4, and “a decimal fraction decomposing unit”, “a reconstructing unit”, “a left shift unit”, and “a power calculating unit” in claim 2.  The term “unit” has been interpreted as a generic placeholder.  See MPEP 2181.I.A.  Furthermore all limitations are modified by functional language not modified by structure material or acts for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claim 1-2 and 4 limitations “a decimal fraction decomposing means”, “a reconstructing means”, “a left shift means”, and “a power calculating means” in claims 1 and 4, and “a decimal fraction decomposing unit”, “a reconstructing unit”, “a left shift unit”, and “a power calculating unit” in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, and claim 4 lines 4-8 recite a “secure computation system which is configured with two or more secure computation devices” and the remainder of the claims recite the “secure computation system comprising: a decimal fraction decomposing means that …; a reconstructing means that …; a left shift means …; and a power calculating means…” (emphasis added).  Claim 2 recites similar language with the exception of reciting units instead of means.  It is not clear how the secure computation system configure with the two or more secure computation devices means or four units and wherein recitation of calculation of the concealed text [[2x]] in both clauses is claimed.  Said another way, it is not clear how the means are configured within respective computation devices or interact among the respective computation device.  No relationship between these limitations are claimed.
Claim 3 recites a “secure computation method by which” calculations are performed “using a secure computation system configured with two or more secure computation devices,  the secure computation method executing” and the remainder of the claim recites the “a decimal fraction decomposing step in which the secure computation system calculates …; a reconstructing step in which the secure computation system calculates …; a left shift step in which the secure computation system calculates …; and a power calculating step in which the secure computation system calculates…” (emphasis added).  It is not clear how the secure computation system configure with the two or more secure computation devices performs calculations wherein the secure computation system comprises the four steps and wherein recitation of calculation of the concealed text [[2x]] in both clauses is claimed.  Said another way, it is not clear how the steps are executes within respective computation devices or interact among the respective computation device.  No relationship between these limitations are claimed.
Claims 1-4 recite in the preamble calculating “from concealed text [[x]] of a value x which is a power to which 2 is raised, concealed text [[2x]] of 2x, which is 2 raised to the power x which is the value x” (emphasis added).  It is unclear what clause “which is x]] or other.
Claim 1 lines 21-23, claim 2 lines 22-24, claim 3 lines 23-25, and claim 4 recite a power calculating(ing) means/unit or step … “that calculates, as the concealed text [[2x]], concealed text [[2r]]x[[y]] of  value 2r x y obtained by multiplying the 2r, which is a power of 2” (emphasis added).  It is unclear what clause “which is a power of 2 modifies”.  No power of 2 is found in this clause, only 2 raised to a power of either r or x.

Claim 1, and 4 limitations “a decimal fraction decomposing means”, “a reconstructing means”, “a left shift means”, and “a power calculating means” and claim 2 limitations “a decimal fraction decomposing unit”, “a reconstructing unit”, “a left shift unit”, and “a power calculating unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As to the “a decimal fraction decomposing means”, and “a decimal fraction decomposition unit” the specification provides no description of an input module beyond what is claimed or in mathematical relationships, e.g., [0021] and the drawings either disclose a black box as in figure 3-120i, or in terms of a mathematical equation as in figure 1 step 1.    As to the “a reconstructing means”, and the “a reconstructing unit” the specification provides no description of an input module beyond what is claimed or in mathematical relationships, e.g., [0014], [0040] and the drawings either disclose a black box as in figure 3-130i, or in terms of a mathematical equation as in figure 1 step 2.  As to the “a left shift means”, and the “a i, or in terms of a mathematical equation as in figure 1 step 3. As to the “a power calculating means”, and the “a power calculation unit” the specification provides no description of an input module beyond what is claimed or in mathematical relationships, e.g., [0035], [0042] and the drawings either disclose a black box as in figure 3-150i, or in terms of a mathematical equation as in figure 1 step 4. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 15-19 inherit the same deficiency as claim 14 by reason of dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1 and 2, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
Alice framework Step 2A prong 1, claims 1 and 2 recite Mathematical Concepts.  Claims 1 and 2 recite a series of steps to perform the mathematical calculations of raising 2 to the power of x, i.e. 2x, wherein the numeric value 2x is in the form of concealed text.   The steps to calculate this value comprise mathematical calculations of decimal fraction decomposition, reconstruction, left shift and power calculation.  These mathematical calculation steps comprise mathematical equations written in text terms, but which represent mathematical equations as shown in figure 1 wherein the decimal fraction decomposition is shown as the step 1 equation, the reconstruction is shown as the step 2 equation, the left shift is shown as the step 3 equation, and the power calculation is shown as the step 4 equation.  Therefore claims 1 and 2 recite mathematical concepts by reciting a series of mathematical calculations.
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: a secure computation system configured with two or more secure computation devices.  The decimal fraction decomposing means/unit, reconstructing means/unit, left shift means/unit, and power calculating means/unit of claims 1 and 2 are not being considered as additional elements because these elements although interpreted under 35 USC 112f, are associated with no associated structure as disclosed in the specification beyond the abstract idea, the mathematics.  With respect to the secure computation system configured with two or more secure computation devices, claims 1 and 2 merely generally link this additional element the mathematical calculations.  This is evidenced in that it is unclear what relationship exists or configuration between each of the two or more secure computation devices and each of the calculation steps other than that the secure computation system x calculation and “apply it” to a secure computation system.  At most, recitation of the “secure computation system which is configured with two or more secure computation devices” is an insignificant extra-solution activity to the recited mathematical concepts.  For these reasons, claims 1 and 2 are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the mathematical calculations performed in the concealed text 2x calculation.  As claimed, no technological innovation is apparent in technology, i.e., in whatever unknown structure material, or acts that perform the steps or unknown configuration between the secure computation devices and the mathematical steps.  
With respect to the insignificant extra-solution activities comprising the secure computation system which is configured with two or more secure computation devices, these secure computation systems or secure multi-party computation systems comprise well understood, routine, and conventional activity.  See e.g., the specification [0002—0005], which describe various known secure multi-party architectures.  See also S. Garg, et al, Lectures 1&2: Introduction to Secure Computation, Yao’s and GMW Protocols, CS 294 – Secure Computation., https://people.eecs.berkeley.edu/~sanjamg/classes/cs294-spring16/scribes/1.pdf, 2016, which describes course lectures in secure 

Claim 3 is directed to a method that would be practiced by the apparatus of claims 1 or 2.  All steps recited in the method of claim 3 are performed by the apparatus of claims 1 or 2.  The claim 1 or 2 analysis applies equally to claim 3.

	Claim 4 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter under the Alice framework Step 1.  The claim does not fall into at least one of the four categories of patentable subject matter because the claim is directed to a computer program per se, or software per se.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160149866 A1 Dolev et al., (hereinafter “Dolev”) discloses a method of secure multi-party communication to securely execute an input stream of symbols in 
US 20110176677 A1 Furukawa (hereinafter “Furukawa”) discloses a multi-party variance multiplication device that includes a power generation device that generates a power based on a private logarithm (abstract, fig 1-113, 0051-0056).
US 20170222798 A1 Morel et al., (hereinafter “Morel”) discloses a multi-party secure calculation method that is protected against a malevolent party wherein operations performed include raising to a power (abstract, fig 4, claim 5, claim 11)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/EMILY E LAROCQUE/Examiner, Art Unit 2182